DETAILED ACTION
	The following is a response to the amendment filed 8/27/2021 which has been entered.
Response to Amendment
	Claims 1-10 are pending in the application.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 5, 9 and 10 accordingly.
Note: the amendment to claims 9 and 10 recite “a predetermined speed error setpoint” and “a predetermined acceleration error setpoint” which is different wording from “a predetermined speed error setting value” and “a predetermined acceleration error setting value” as described in the specification. However; the term “setpoint” is understood to be similar to the terms “setting value”; therefore, no new matter is present.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:

-an engine clutch disengagement control method for a hybrid electric vehicle acquiring, by a controller, vehicle acceleration information during engine clutch disengagement control; all of the following by the controller: determining whether a predetermined condition for determining inaccuracy of a model engine torque required for the disengagement control is satisfied based on the acquired acceleration information; when the predetermined condition is satisfied, determining a situation in which the model torque is inaccurate, and calculating a target compensation torque using the acceleration information; calculating a target slippage amount in a transmission clutch using the calculated target compensation torque; and performing a transmission clutch torque control for inducing slippage in the transmission clutch based on the calculated target slippage amount and a current transmission speed and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 9, 2021